Appeals from judgments in favor of the plaintiffs, who are husband and wife, entered upon the verdicts of a jury after a trial in the Supreme Court, Chemung County. The actions arose out of an automobile accident which happened at the intersection of West Water Street and Foster Avenue in the city of Elmira. The plaintiff Mamie Carozza was a passenger in one of the cars. Both owners were made defendants but the jury returned a verdict of no cause of action in favor of the owner of the car in which the plaintiff was a passenger, and rendered verdicts against the owner of the other vehicle. Aside from one point raised as to the Trial Judge’s charge only questions of fact are involved, and there is ample evidence to sustain the verdicts. If any error was committed in the charge it was cured by a subsequent modification. Judgments affirmed, with costs. All concur. .